Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 1 of 19 PageID #: 2083




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -----------------------------------------------------------------------X
   DANIEL FOX,
                                                                              17-CV-4143 (NGG)(JO)
                                      Plaintiff,

                    -against-

   TRIBOROUGH BRIDGE AND TUNNEL AUTHORITY,
   and Officer RANDOLPH SANDERS,

                                       Defendants.
   -----------------------------------------------------------------------X

                DECLARATION OF GUY S. REGEV IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR ATTORNEYS’ FEES AND COSTS

           GUY S. REGEV declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, that

   the following is true and correct:

           1.       I am a partner of the firm of Zucker & Regev, P.C. (“Z&R”) and am lead counsel

   for Plaintiff DANIEL FOX in this matter. I make this declaration in support of the instant

   application for attorneys’ fees and costs pursuant Rule 54 of the Federal Rules of Civil Procedure

   following the Judgment entered in Mr. Fox’s favor on May 28, 2020, covering the hours and

   costs expended by Daniel B. Rubin, Esq., Gary A. Zucker, Esq., and myself in prosecuting this

   action. I am familiar with the facts discussed herein and attach as exhibits true and correct

   copies of the documents mentioned herein.

           2.       All attorneys and paralegals at Z&R maintained contemporaneous time records

   reflecting the time spent on this matter. The time entries were entered into a computer program.

   The timekeeper indicates the date and amount of time spent on a task and describes the work that

   was performed during the specified time-period. Attached hereto as Exhibit 1 is a full and




                                                           1
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 2 of 19 PageID #: 2084




   correct copy of those time entries relating to the work conducted on behalf of Mr. Fox in this

   action.

                                Z&R’S INVOLVEMENT IN THE MATTER

             3.   I have been lead counsel on this case since Mr. Fox first contacted my law firm to

   inquire about prosecuting a civil rights action against defendants Triborough Bridge and Tunnel

   Authority (“TBTA”), Bridge and Tunnel Officers Randolph Sanders, Keisha Johnson, and

   Bridge and Tunnel Sergeant Laura Tully.

             4.   Mr. Fox prevailed at trial and defeated a post-judgment motion concerning an

   excessive force and Monell claim arising from an incident which occurred on June 28, 2017, at

   approximately 6:30 p.m. on the Marine Parkway-Gil Hodges Bridge while Mr. Fox was riding

   his bicycle across the bridge from Brooklyn to Far Rockaway, New York at which time

   defendant BTO Randolph Sanders, who was not patrolling the pathway for bicycle violations at

   that moment, instructed Mr. Fox to dismount his bicycle and walk the bicycle across the bridge.

   BTO Sanders neither called for back-up nor radioed the NYPD with a description of Mr. Fox to

   stop Mr. Fox and issue a summons/violation for riding his bicycle across the bridge. Instead,

   BTO Sanders testified that, for the first time in his career with the TBTA, he drove his patrol

   vehicle to the other side of the bridge and waited on the pathway to stop Mr. Fox

             5.   As Mr. Fox approached BTO Sanders in an attempt to ride past him, BTO

   Sanders intentionally, unnecessarily, and violently assaulted Mr. Fox by pushing him against the

   concrete barrier causing him to flip over his bicycle and sustain multiple injuries, including

   injury to his right foot and ankle, multiple bruises and contusions about his face and body, as

   well as abrasions of both knees, arms, elbows, hands, and legs. Following the assault, BTO

   Sanders prevented Mr. Fox from continuing his trip to Far Rockaway and consequently, Mr. Fox




                                                    2
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 3 of 19 PageID #: 2085




   was forced to return back across the bridge to Brooklyn where he was unlawfully detained by

   BTO Keisha Johnson and Bridge and Tunnel Sergeant Laura Tully. 1 Mr. Fox was never issued a

   summons or a ticket for riding his bicycle across the Marine Parkway-Gil Hodges Bridge.

          As a result of BTO Sanders’ use of excessive force, Mr. Fox sustained physical injuries

   and emotional distress. Mr. Fox first sought medical treatment on the same date of the incident at

   the Mount Sinai Brooklyn Hospital emergency room, reporting that he had sustained an injury to

   his right ankle and abrasions to both knees, arms, hands, and legs after being thrown off his

   bicycle by a Bridge and Tunnel Officer. Mr. Fox was unable to bear weight on his right ankle

   and the x-rays taken at Mount Sinai revealed soft tissue swelling at the lateral malleolus and a

   sprain. Mr. Fox was provided with crutches and a posterior ankle splint and was instructed to

   remain non-weightbearing, rest, apply ice/compression, and keep his right foot elevated. Due to

   continuous and worsening pain, Mr. Fox thereafter followed up with Dr. Matthew Wert, an

   orthopedic surgeon, who treated him from July 5, 2018 to October 24, 2017. Mr. Fox underwent

   an MRI on July 10, 2017 which revealed the following findings:

                  Extensive soft tissue swelling. Bone contusions of distal tibia, talus,
                  anterior aspect calcaneus and cuboid bones. Slight depressed
                  fracture inferior aspect of head/neck of talus. Small nondisplaced
                  fracture plantar cuboid. Tenosynovitis of posterior tibial, long
                  flexor, peroneal tendons. Tear of anterior talofibular and sprain of
                  calcaneofibular ligaments. Tear of deep fibers of deltoid ligament.
                  Effusions of posterior subtalar and talonavicular joints.

          Based on the MRI results, Dr. Wert placed Mr. Fox’s right foot in a boot and instructed

   him to remain non-weightbearing and to progress to partial weightbearing. A subsequent right

   ankle MRI was performed on October 20, 2017 which revealed:



   1Plaintiff initially brought suit against two additional Defendants: Sergeant Laura Tully and
   Officer Keisha Johnson. (See Compl. (Dkt. 1).) However, Plaintiff withdrew his claims against
   Tully and Johnson during trial. (See Trial Tr. at 56:11-18.)


                                                    3
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 4 of 19 PageID #: 2086




                  Lateral subcutaneous edema. Sprain of anterior talofibular
                  ligament with thickening and surrounding edema. Sprain of
                  calcaneofibular ligament. Small tibiotalar joint effusion. Focal
                  subchondral lesion in lateral talar dome with bone marrow edema.
                  Mild degenerative changes of subtalar joint. Mild tenosynovitis
                  posterior tibial tendon.

          Mr. Fox was subsequently seen by Dr. Jaime Uribe, a foot and ankle specialist on

   December 13, 2017 who recommended guarded weightbearing using the boot, continued

   physical therapy and a trial course of calcitonin. Nearly a year after the incident on May 3, 2018,

   Mr. Fox underwent a right lower extremity CT Scan which revealed small bone fragments at the

   tip of the lateral malleolus and along the deltoid ligament compatible with previous injury as

   well as lateral talar dome subchondral cystic changes. On May 11, 2018, Mr. Fox was examined

   by Dr. Craig S. Radnay, an orthopedic foot and ankle specialist, who reported that he still had

   complaints of pain, swelling, and stiffness in his right foot and ankle despite shoe wear

   modification, non-weightbearing, bracing, anti-inflammatory medications, and a completed

   course of physical therapy. Mr. Fox reported to Dr. Radnay that he has been non-weightbearing

   since the incident of June 28, 2017 and was still using crutches all the time. Dr. Radnay

   concluded, based on the history, review of the medical records, and his examination, that Mr.

   Fox’s injuries were causally related to the incident and that he may also have developed a degree

   of chronic regional pain syndrome which was limiting his recovery. Dr. Radnay’s prognosis for a

   full recovery was poor.

          6.      Mr. Fox initially retained the firm of The Law Office of Scott G. Cerbin, Esq.

   PLLC, who filed the Complaint and subsequent Amended Complaint. However, Mr. Fo

   thereafter retained my firm which fully investigated his claims. In addition to meeting with Mr.

   Fox, we pursued, gathered, and reviewed his medical records, and investigated the incident.




                                                    4
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 5 of 19 PageID #: 2087




   DISCOVERY

          7.      At the status conference on April 4, 2018, we were directed by Magistrate Judge

   Orenstein to adhere to the existing schedule and were informed that plaintiff’s decision to engage

   new counsel would not serve to stay or adjourn any deadlines. (ECF Doc. 27 and 28). From the

   outset, we were required to work efficiently and swiftly under a truncated discovery schedule,

   notwithstanding prior counsel’s failure to request key discovery pertinent to any §1983 claim.

          8.      A review of prior counsel’s file revealed that no request had been made for

   records of prior complaints, disciplinary actions, or internal investigations of alleged misconduct

   involving the defendant officers. Due to the time constraints of the Case Management and

   Scheduling Order, my partner, Gary Zucker, filed a letter motion on April 23, 2018 requesting an

   Order directing the defendants to provide plaintiff’s counsel with the aforementioned records.

   (ECF Doc. 29). However, because plaintiff had not made a document demand to which the

   defendants had failed to respond, said motion was denied without prejudice to the plaintiff’s

   right to seek appropriate relief should defendants fail to respond to a properly served discovery

   request. (Order of April 25, 2018).

          9.      Plaintiff’s deposition was held on April 19, 2018.

          10.     The undersigned, assisted by Mr. Rubin, conducted the deposition of defendant

   Sanders on April 25, 2018 and learned on that date that there was another TBTA employee who

   witnessed an encounter between plaintiff and BTO Sanders shortly before the incident in which

   plaintiff was injured.

          11.     On April 25, 2018 Mr. Zucker joined defendants in a request to extend discovery

   for an additional 30 days due to the outstanding depositions of defendants Johnson and Sergeant

   Tully. (ECF Doc. 31). My office then served defense counsel with demands for production of




                                                    5
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 6 of 19 PageID #: 2088




   records of prior incidents of alleged misconduct; copies of videos showing the initial encounter

   between Mr. Fox and BTO Sanders, copies of TBTA radio communications concerning the

   incident; and all training materials pertaining to vehicle and bicycle stops, proper wearing of

   uniforms, use of force, and documentation of incidents, including Aided Reports. (ECF Doc. 31).

   The motion to adjourn the pretrial conference, originally scheduled for May 10, 2018, was

   granted and it was adjourned to May 25, 2018. (Order of May 9, 2018).

          12.     On May 8, 2018, the undersigned, assisted by Mr. Rubin, conducted the

   depositions of defendants Johnson and Tully.

          13.     On May 9, 2018, the undersigned, assisted by Mr. Rubin, conducted the

   depositions of non-party witness Bridge and Tunnel Maintainer Vincent Aspiromonte.

          14.     On May 22, 2018, Mr. Fox’s parents were deposed by the defendants.

   Expert Discovery

          15.     Due to the nature of this case, Plaintiff retained Police Expert, Joseph A. Pollini, a

   retired Lieutenant Commander of the New York City Police Department, to investigate the

   incident, including a review of the surveillance videos and a survey of the scene of the incident

   and report of his findings.

          16.     On May 1, 2018, Mr. Pollini, Mr. Rubin, and I travelled to the Marine Parkway-

   Gil Hodges Bridge to inspect, measure, and research the site of the incident for an accurate

   depiction of the layout to determine if there was enough space for a bicyclist to pass next to

   defendant Sanders. Given these facts, it was reasonable for plaintiff to seek independent advice

   from an expert on police practices on such a key issue in the case.

          17.     However, at the Interim Pretrial Conference on May 25, 2018, Magistrate Judge

   Orenstein excluded Mr. Polini’s expert testimony about police practices due to the fact that his




                                                    6
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 7 of 19 PageID #: 2089




   report was disclosed after the end of the discovery period and defendants had not yet prepared a

   response.

           18.    Given the severity of Mr. Fox’s injuries, Mr. Fox was evaluated and referred by

   the undersigned for an examination by Dr. Craig S. Radnay, a board-certified orthopedic foot

   and ankle surgeon.

           19.    Dr. Radnay confirmed that Mr. Fox’s continued symptoms were causally related

   to the incident and stated that his prognosis for recovery was poor. Dr. Radnay’s report was

   served together with plaintiff’s expert disclosure on May 23, 2018.

           20.    The undersigned accompanied plaintiff for a defense examination on April 12,

   2018.

           21.    At the Pretrial Interim Conference on May 25, 2018, the Court denied defendants

   motion to exclude Dr. Radnay’s expert medical testimony as allegedly untimely.

   Discovery Motion Practice and Filings

           22.    In addition to the holdings recited above, Magistrate Judge Orenstein ruled on

   several discovery disputes that were raised at the May 25, 2018 conference and denied plaintiff’s

   motion to compel the production of documents and video recordings of a prior incident as

   untimely.

           23.    On May 30, 2018, my partner, Mr. Zucker, filed a motion to reconsider the Order

   of May 25, 2018 for the reason that it was inconsistent with and directly contravened the prior

   order of April 24, 2018, and again requested that plaintiff be permitted to call Joseph Pollini as

   an expert witness regarding police practices. (ECF Doc. 34).

           24.    On May 31, 2018, Magistrate Judge Orenstein denied the motion for

   reconsideration. (Order of May 31, 2018).




                                                    7
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 8 of 19 PageID #: 2090




          25.     Subsequently, on June 8, 2018, Mr. Zucker filed a motion, pursuant to FRCP 72,

   to modify the orders of Magistrate Judge Orenstein dated May 25, 2018 and May 31, 2018 or,

   alternatively, to extend the deadline for the closure of discovery pursuant to FRCP 16(b) in order

   to allow plaintiffs to make a motion to compel defendants to respond to plaintiff’s discovery

   request or provide same. (ECF Docs 36 through 39).

          26.     On June 20, 2018, Mr. Zucker wrote a letter to Your Honor citing a recent

   decision from the Southern District of New York addressing the factors to be considered on

   Plaintiff’s Rule 72 motion. (ECF Doc. 40).

          27.     On June 28, 2018, Mr. Zucker wrote a second letter requesting permission to file

   a corrected Declaration and Memorandum of law fixing certain non-substantive errors. (ECF

   Doc. 48).

          28.     The motion to modify the Magistrate’s Orders was fully briefed on June 29, 2018

   and was denied by Order dated July 20, 2018. However, the Court extended the discovery

   deadline until September 4, 2019 for the limited purposes set out in the Order. (ECF Doc. 51).

          29.     On June 21, 2018, both parties filed proposed Joint Pretrial Orders. (ECF Docs 41

   and 42).

          30.     Pursuant to the Order of July 20, 2018, (ECF Doc. 51), plaintiff filed a letter

   motion with the Court on July 24, 2018 requesting an extension of time for completion of expert

   disclosure. (ECF Doc. 52).

          31.     Said motion was denied by the Court by Order of July 30, 2018. (Order of July

   20, 2018).

          32.     On August 3, 2018, Plaintiff’s counsel was directed to file a letter motion to

   compel Defendants to respond to several discovery requests sent between April 2018 and May




                                                    8
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 9 of 19 PageID #: 2091




   2018, notwithstanding that certain discovery had been in defendants’ possession for several

   months. (ECF Doc. 54).

          33.     Said motion was denied by Order of August 9, 2018 to the extent that plaintiff

   was permitted to file a motion to compel the requested discovery by September 7, 2018.

          34.     My office worked diligently and expeditiously to file a seventh motion on

   September 7, 2018 seeking any prior complaints or disciplinary actions of the defendants and

   video footage of the Brooklyn side of the bridge before the violent encounter, or alternatively,

   for an affidavit from an individual with personal knowledge as to the non-existence of any prior

   complaints and video record-keeping practices. (ECF Doc. 56).

          35.     At a status conference on September 25, 2018, plaintiff’s seventh motion for

   discovery was denied by Magistrate Judge Orenstein.

   Pretrial Motion Practice and Filings

          36.     The undersigned appeared before Your Honor for a pretrial conference on April

   19, 2019 at which jury selection was scheduled to begin on September 30, 2019. However, by

   Order, dated September 20, 2019, jury selection and trial were adjourned to November 12, 2019.

          37.     On October 9, 2019, defendants served plaintiff with an ill-disguised summary

   judgment motion, denoted as a motion in limine seeking, inter alia, to preclude plaintiff from

   offering any testimony or evidence on his Monell claim. (ECF Doc. 72).

          38.     With only 30 days left before trial, plaintiff’s counsel was required to spend

   significant time and resources to effectively oppose defendants’ motion, notwithstanding this

   Court’s prior Orders precluding defendants from making a summary judgement motion because

   of their own failure to move within the time frame prescribed by the Court.




                                                    9
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 10 of 19 PageID #: 2092




          39.     Plaintiff filed opposition papers to defendants’ motion in limine on October 23,

   2019 (ECF Doc. 79) and defendants submitted a reply on October 30, 2019. (ECF Doc. 86).

          40.      On October 11, 2019, Plaintiff filed a motion in limine, (ECF Doc. 73).

   Defendants submitted a memorandum in opposition (ECF Doc. 74) and plaintiff submitted a

   reply on October 23, 2019. (ECF Doc. 80). The Court thereafter directed both parties to appear

   for a conference to discuss the Monell issue. (Order of October 31, 2019).

          41.     Prior to trial, the undersigned prepared a confidential ex parte settlement letter, a

   joint pre-trial order, trial brief, and drafted and submitted requests to charge and proposed voir

   dire. (ECF Docs. 81, 82, and 84).

          42.     The undersigned also complied with the Court’s directive to submit transcripts of

   the radio transmissions of the defendants intended to offer into evidence at trial. (Order of

   November 7, 2019).

          43.     Additionally, the undersigned spent many hours preparing Mr. Fox, as well as his

   mother and Dr. Radnay for their trial testimony and prepared cross-examinations of defendant’s

   medical expert, Dr. Herbert Sherry, as well as defendants Sanders, Tully, Johnson, and non-party

   witness Mr. Aspromonte.

   The Trial

          44.     Jury selection was conducted on November 12, 2019. Opening statements of

   counsel were delivered on November 13, 2019.

          45.     After four days of testimony from the plaintiff, his mother, plaintiff’s medical

   expert, Dr. Radnay, defendants’ medical expert, Dr. Sherry, Mr. Aspromonte, defendants

   Sanders, Tully, and Johnson, followed by closing arguments and a charge conference, the jury

   began its deliberations on November 15, 2019.




                                                    10
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 11 of 19 PageID #: 2093




          46.     Following plaintiff’s case, defendants made a motion to dismiss which was denied

   and later renewed and again denied after the close of defendants’ case. (ECF Doc. 100).

          47.     In the early evening on November 15, 2019, the jury returned a verdict in Mr.

   Fox’s favor in the amount of $75,000 on his excessive force claim and $175,000 on the

   municipal liability claim for a total of $250,000.00. (ECF Doc. 104)

   Post-trial Motion Practice

          48.     On December 3, 2019, defendants renewed their motion for a directed verdict

   pursuant to FRCP 50(b)(3) with respect to both plaintiff’s municipal liability claim under Monell

   and against defendant Sanders on the claim of excessive force, arguing that he is entitled to

   qualified immunity. (ECF Doc. 105).

          49.     Mr. Rubin and I spent significant time researching and writing opposition papers

   to rebut defendants’ renewed motion for a directed verdict and filed same on January 9, 2020.

   (ECF Doc. 110).

          50.     On May 22, 2020, the Court denied defendants’ motion and directed the Clerk of

   Court to enter judgment in favor of plaintiff in accordance with the jury’s verdict.

          51.     The judgment was entered by the Clerk of Court on May 28, 2020.

          I.      Plaintiff’s Fees Accrued in this Action are Reasonable

          52.     As the partner in charge of this matter, I oversaw the work of Mr. Rubin and my

   respective firms’ paralegals, as well as the work of other firm personnel to appropriately and

   capably investigate the claims and to litigate the case through discovery, trial, and this post-trial

   briefing.




                                                     11
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 12 of 19 PageID #: 2094




           53.     In accordance with Z&R’s practices of utilizing the least expensive level of

   personnel where appropriate and consistent with the highest professional standards, Z&R utilized

   our associate, Mr. Rubin, for a substantial amount of the work done in this case.

           54.     The core legal team consisted of Mr. Zucker, Mr. Rubin and myself, and a

   summary of the hours expended is provided for convenience here:

           Lawyer                 Title                         Hours                   Rate
    Guy S. Regev          Partner                       223.1                   $650.00
    Gary A. Zucker        Partner                       73.9                    $650.00
    Daniel B. Rubin       Associate                     287.2                   $375.00
          Total Attorney Hours: 548.2                              Total Fees $300,750.00

           55.     Because of the significant number of hours expended on this matter, Mr. Zucker,

   Mr. Rubin, and I were unable to take on other matters and/or to deal with other pressing

   litigation issues during the intense periods of litigating this case.

           56.     In my billing discretion, I removed from the invoice all time contributed to

   litigating this case by plaintiff’s former counsel, who is separately submitting his own fee

   application.

           57.     I have reviewed our time records and the expense records and certify that these

   records reflect work reasonably and necessarily performed, and expenses reasonably and

   necessarily incurred in connection with the litigation of this matter.

           II.     The Costs Accrued Are Reasonable as Well

           58.     Z&R has incurred $32,591.61 in costs. Attached as Exhibit 2 is a detailed listing

   of the costs accrued in this matter through June 11, 2020. The costs and expenses identified in

   Exhibit 2 are reflected in the accounting books and records Z&R maintains in the ordinary

   course of business. These books and records are prepared from bills from vendors, receipts and

   expense vouchers and check records. Copies of those individual records, showing full details of




                                                      12
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 13 of 19 PageID #: 2095




   charges and expenses incurred in this action, are too voluminous to attach to this declaration. We

   will make them available to Defendants or the Court immediately upon request. The out-of-

   pocket costs incurred by Z&R to prosecute this case were for customary litigation expenses like

   process servers, retrieval of medical records, expert review of medical records, expert testimony,

   and court reporters.

          59.     The following is a simplified chart of the actual costs for which Z&R seeks

   reimbursement, based on the detailed list of costs that may be found at the back of Exhibit 2:

       Category        Amount        Category              Amount
      Supplies          $353.15 Car fare                    $267.08
      Process
                      $1,094.63 Legal Research             $4,442.10
      Server
      Court
                      $8,684.67 Fedex/Messenger             $126.18
      Reporters
                                 Expert Review of
      Medical
                          $23.80 Records and                $17,600
      Records
                                 Testimony

       Total:                          $32,591.61


          III.    Z&R’S HOURLY RATES ARE REASONABLE

          60.     At that time of the action, Z&R was a three-lawyer firm located in downtown

   Brooklyn that primarily litigates personal injury and medical malpractice cases in the federal and

   state courts. I have extensive experience litigating over several hundred medical malpractice

   cases, and my partner, Gary Zucker, has outstanding credentials and more than 40 years of

   litigation experience. Our attorneys have all achieved a high degree of success in their cases and

   they enjoy excellent reputations in their field.

          61.      The detailed experience of the individual attorneys who worked on this case is set

   forth below.




                                                      13
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 14 of 19 PageID #: 2096




                                           Guy S. Regev, M.D., J.D.

          62.     I am one of the few trial attorneys in the country who possess a medical degree

   and an extensive academic medical research background.

          63.     I obtained my undergraduate degree in Economics and premedical coursework

   from Duke University, graduating early in just 3 years. Thereafter I attended Indiana University

   School of Medicine, one of the top medical schools in the United States. While at Indiana

   University School of Medicine, I pursued a Master of Business Administration degree at the

   Kelley School of Business in Indiana University, a top 15 business school in the U.S. In addition,

   I spent time working at various hospitals including Sourasky Medical Center in Tel Aviv as a

   medical and surgical extern. I completed all the USMLE medical licensing examinations which

   include Step 1, Step 2, and Step 3.

          64.     For over a decade, I was actively involved in medical and scientific research at

   various premier laboratories around the United States, including the University of Miami School

   of Medicine, Bascom Palmer Eye Institute, and continuing with Indiana University School of

   Medicine Molecular Biology Department and Department of Ophthalmology. I also published

   articles on a variety of topics in high impact medical journals.

          65.     During my medical training, I became aware of the significant misfortunes of a

   myriad of individuals who were harmed due to negligence and had little to no access to justice

   due to the complexity of the issues surrounding their injuries and the absence of trained

   advocates who possessed the necessary medical background to help them.

          66.     I was among the first class of twelve students at Brooklyn Law School to obtain a

   juris doctorate degree in an accelerated two-year program. During this program, I also served as

   the Brooklyn Law School Health Law Fellow.




                                                    14
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 15 of 19 PageID #: 2097




             67.   Immediately following my graduation from medical school, I began advising law

   firms on complex medical legal issues involving personal injury cases. I have advised some of

   the largest firms in New York on high profile negligence cases.

             68.   I have conducted and defended hundreds of defendants’ and plaintiffs’

   depositions in highly complex negligence matters. I have also obtained high value recoveries in

   personal injury cases. Just last year, I procured a $1 million-dollar verdict in a case involving the

   negligent removal of a colon in Kings County Supreme Court (George v. Duperval, Index No.:

   0018706/2013) and a $1.4 million-dollar settlement in a case involving the negligent failure to

   diagnose a pelvic infection resulting in severe injuries (King v. NYCHHC, Index No.:

   501842/16). I also have experience in federal court. Last year, I obtained a $425,000 settlement

   in the Eastern District of New York (Grimsley v. USA, 17-CV-5811 (SJ)(JO)).

             69.   After joining the firm as a medical consultant in 2014, we formed the partnership,

   Zucker & Regev, P.C., which is dedicated to helping victims of general and medical negligence.

             70.   My unique background in both medicine and law allows me to have an enormous

   advantage over my adversaries because I can understand highly complex medical issues

   pertaining to personal injuries and communicate their complex concepts to jurors and the Court.

   The amount of education and training that I have earned in order to achieve this level of

   competence in medical/legal issues is first in its class and permits me to review, understand, and

   interpret medical reports, imaging films and cross examine medical witnesses at deposition and

   trials.

             71.   My training makes me uniquely qualified, not just to litigate medical malpractice

   cases, but also to properly investigate, evaluate, litigate, understand, and explain injuries and

   financial repercussions related to general personal injury actions. I am prepared to communicate




                                                    15
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 16 of 19 PageID #: 2098




   with experts and understand the mechanism of an injury, for example, Mr. Fox suffered from a

   cystic lesion of a bone in his foot as well as a complex pain syndrome, which are diagnoses that

   many attorneys would have difficulty not only understanding but also conveying to jurors. In

   addition, my medical background has trained me to effectively communicate and question

   witnesses in all phases of litigation.

           72.     I am able to research, comprehend, and communicate the prognosis of an injury;

   review and evaluate medical records to find and interpret relevant information; read and

   communicate imaging films and reports to explain to jurors; cross-examine medical witnesses

   during depositions and trials regarding medical issues pertaining to causation; review,

   understand, and interpret medical examination reports written by physicians and examining

   doctors; communicate complex concepts related to injuries to jurors and the Court; and question

   witnesses to elicit responsive questions.

           73.     Based on the prevailing rates for attorneys practicing with similar experience,

   Z&R seeks a rate of $650 per hour for my work.

           74.     This rate is consistent with the rates awarded to other litigators of comparable

   experience in Brooklyn, where Z&R is located.

                                                Gary A. Zucker

           75.     Gary Zucker is the founding partner of Zucker & Regev, P.C. and a seasoned

   litigator with over four decades of experience. Mr. Zucker graduated from Syracuse University

   with a Bachelor of Arts and then Brooklyn Law School.

           76.     After Brooklyn Law School, Mr. Zucker worked as an Assistant District Attorney

   in Kings County, New York, and has tried dozens of criminal, personal injury and medical

   malpractice cases.




                                                    16
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 17 of 19 PageID #: 2099




          77.       Mr. Zucker is admitted to the Bar in New York and in the Southern and Eastern

   Districts of New York as well as the Second and Third Circuit Court of Appeals.

          78.       Mr. Zucker has been awarded an AV pre-eminent rating by Martindale-Hubbell,

   representing the highest rating for professional excellence based upon voting by his peers.

          79.       In addition, Mr. Zucker has been selected to the 2015, 2016 and 2017 editions of

   New York Super Lawyers and the New York Law Journal Motor Vehicle Verdicts and

   Settlements Hall of Fame.

          80.       Last year, Mr. Zucker obtained a $425,000 settlement in the Eastern District of

   New York (Boise v. Spectrum, 14-CV-01163).

          81.       Mr. Zucker has over 35 years of experience in personal injury.

          82.       Mr. Zucker has litigated in both the Eastern and Southern Districts of New York,

   the Eastern District of Pennsylvania as well as the United States Court of Appeals for the Second

   Circuit involving cases ranging from civil rights to products liability to medical malpractice to

   breach of contract.

          83.       Just in the past 5 years, the partners at Zucker & Regev have litigated a variety of

   cases in federal court, including Hernandez v. U.S. in 2014 and Zaidan v. U.S. in 2016, among

   other matters.

          84.       Based on the prevailing rates for attorneys practicing with similar experience,

   Z&R seeks a rate of $650 per hour for his work.

          85.       This rate is consistent with the rates awarded to other litigators of comparable

   experience in Brooklyn, where Z&R is located.




                                                     17
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 18 of 19 PageID #: 2100




                                                Daniel B. Rubin

          86.     Mr. Rubin graduated from Binghamton University and Pace University School of

   Law cum laude, where he was a Senior Associate of the Pace International Law Review.

          87.     Prior to joining our firm, Mr. Rubin worked as a law clerk for the Honorable Sam

   Watkins, Jr., Village Justice of Croton-on-Hudson, and as an intern for the Honorable Mary

   Anne Scattaretico-Naber, Judge of the Yonkers Family Court and for the New York State Office

   of the Attorney General, Westchester Regional Office.

          88.     Since joining the firm of Zucker and Regev, P.C. over two years ago, Mr. Rubin

   has been charged with representing clients who suffered from medical malpractice and

   catastrophic personal injury cases.

          89.     During his time at Z&R, Mr. Rubin has represented clients in all aspects of their

   cases, handling a caseload of up to 100 or more clients at a time. Mr. Rubin second chaired four

   high profile medical malpractice cases, conducted and defended more than 50 depositions

   appeared at numerous hearings, filed numerous successful motions on behalf of his clients, and

   made all necessary court appearances for his clients.

          90.     During the majority of his time at Z&R, Mr. Rubin was the sole associate and the

   primary litigation associate. Mr. Rubin conducted dozens of depositions each year, assisted in

   preparing nearly all litigation papers and motions, and second chaired part of this federal trial.

   Since joining Z&R in January 2018, Mr. Rubin has continued to work on an intensive and

   challenging caseload of medical malpractice and personal injury cases, including civil rights. His

   work at Z&R has ranged from client intake, to depositions, to drafting motion responses and

   Appellate Briefs. Mr. Rubin has ample knowledge, skill, and expertise in the areas of medical

   malpractice and civil rights law.




                                                    18
Case 1:17-cv-04143-NGG-JO Document 113-1 Filed 06/11/20 Page 19 of 19 PageID #: 2101




             91.   Based on the prevailing rates for attorneys practicing with similar experience,

   Z&R seeks a rate of $375 per hour for his work.

             92.   This rate is consistent with the rates awarded to other litigators of comparable

   experience in Brooklyn, where Z&R is located.

                                                 CONCLUSION

             93.   In sum, Z&R requests a total fee award of $300,750.00 and $32,591.61 in costs,

   plus reasonable attorneys’ fees incurred in continuing to litigate this application. (See Exhibits 1

   and 2).

             94.   I swear under the penalty of perjury that the foregoing is true and correct.


   Dated: Brooklyn, New York
          June 11, 2020

                                                         ____/s/ Guy S Regev ( 6773)_____
                                                                GUY S. REGEV




                                                    19
